ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_02_EN.txt. 252




            SEPARATE OPINION OF JUDGE KOROMA



  Relevance of the 1977 Treaty of Friendship and Co-operation in the Case
against X for the murder of Bernard Borrel investigation — Issues involved —
Co-operation, sovereign equality and mutual respect — 1986 Convention on
Mutual Assistance in Criminal Matters — Domestic law not a reason for non-
performance of conventional obligation — Reciprocity as one of underlying pre-
cepts in concluding such a treaty, and purpose of the Convention — Inviolability
of immunity of Djiboutian Head of State — Need for apology as remedy to be
expressed in operative paragraph — Legal significance of operative paragraph.


   1. I have voted in favour of the operative paragraph for various rea-
sons, among which is France’s willingness to consent, allowing the Court
to exercise prorogated jurisdiction in this case. Regrettably, the confi-
dence placed by France in the Court has not been matched by an
approach to the issues that would have achieved the purpose of the juris-
diction conferred on the Court. Hence the following comments.
   2. In this case, Djibouti complains of the alleged violation by France
of the Convention on Mutual Assistance in Criminal Matters, concluded
on 27 September 1986 by the two States, and of the Treaty of Friendship
and Co-operation, concluded by them on 27 June 1977. The violations of
these Conventions are said to derive from France’s refusal to execute an
international letter rogatory issued by a Djiboutian investigating judge
requesting the transmission of a copy of the record of the investigation
opened in France against X for the murder of Bernard Borrel, and from
the issuing by French judicial authorities of witness summonses addressed
to the Djiboutian Head of State.
   3. Djibouti has also asked the Court to adjudge and declare : that the
French Republic is under an international legal obligation to foster all
co-operation aimed at promoting the speedy disposition of the Case
against X for the murder of Bernard Borrel, in compliance with the prin-
ciple of sovereign equality between States, as laid down in Article 2, para-
graph 1, of the United Nations Charter and in Article 1 of the Treaty of
Friendship and Co-operation between the French Republic and the
Republic of Djibouti ; that the French Republic is under an international
obligation to execute the international letter rogatory seeking the trans-
mission to the judicial authorities in Djibouti of the record relating to the
investigation in the Case against X for the murder of Bernard Borrel ; and
that the French Republic is under an international obligation to ensure
that the Head of State of the Republic of Djibouti, as a foreign Head of
State, is not subjected to any insults or attacks on his dignity on French
territory.

79

253       QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. KOROMA)


   4. Responding to Djibouti’s claim that, by failing to execute the inter-
national letter rogatory, France violated the Treaty of Friendship and
Co-operation between the two countries, the Court observes : that, not-
withstanding the broad intention to promote mutual respect described in
Article 1 of the 1977 Treaty, the primary objective of the Treaty is the
promotion of co-operation in the economic, monetary, social and eco-
nomic fields ; that, while these provisions setting out aspirations are not
bereft of legal content, mutual assistance in criminal matters, the subject
regulated by the 1986 Convention, is not mentioned among the fields of
co-operation enumerated in the 1977 Treaty ; and that judicial co-opera-
tion is therefore not subject to the undertakings and procedures governed
by the Treaty. The Court goes on to state that an interpretation of the
1986 Convention taking into account the spirit of friendship and co-op-
eration stipulated in the 1977 Treaty cannot stand in the way of a party
to that Convention relying on a clause in it which allows for the non-
performance of a conventional obligation under certain circumstances.

   5. In my view, the issue is not whether or not the 1986 Convention
allows for the non-performance of a conventional obligation under cer-
tain circumstances, but rather whether, in applying the Convention in the
context of investigating an allegedly serious crime, the murder of a citizen
of one of the parties to the Convention, calling in aid the 1977 Treaty of
Friendship and Co-operation between the two Parties, especially where
the Treaty is not being invoked either to impede or subvert the criminal
investigation but rather to further it, can be considered as standing in the
way of a party’s reliance on a provision in the Convention allowing for
non-performance under certain circumstances. In my view, calling in aid
the Treaty in such circumstances cannot be regarded as preventing
recourse to a clause permitting non-performance of a conventional obli-
gation. Invoking the Treaty of Friendship and Co-operation to further
the investigation, in my view, not only serves the overall interests of the
parties to the Treaty but also accords with its object, purpose and spirit.
Both parties to the Treaty have an interest in uncovering the facts and
circumstances surrounding the death of Bernard Borrel, and invoking the
Treaty of Friendship and Co-operation together with the 1986 Conven-
tion would only have given meaning and effectiveness to their efforts.


   6. Moreover, apart from stipulating that there shall be co-operation
between the two Parties, the 1977 Treaty recognizes equality and mutual
respect to be the basis of relations between the two countries.
   7. Accordingly, where the 1986 Convention is to be applied in rela-
tions between the two countries, due account must be taken of those
enduring principles, which, among others, form the basis of the relation-
ship between the two countries.
   8. This is especially so when Djibouti, in a spirit of co-operation,
equality and mutual respect, complied with France’s requests to execute

80

254       QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. KOROMA)


international letters rogatory relating to the murder of Mr. Borrel. As
France itself stated, it received excellent co-operation from the Djibou-
tian authorities and judiciary, which always displayed the openness
required for the investigation in France to proceed smoothly. Also,
according to France, the French judges who visited Djibouti on several
occasions in connection with letters rogatory always enjoyed full co-op-
eration from the Djiboutian authorities, who provided them with access
to the necessary documents, witnesses and sites, including the presidential
palace and contrary to what may have been written in certain news-
papers, nothing in those documents pointed to the implication of the Dji-
boutian authorities.

   9. Against this background, one is bound to ask what inference could
have been drawn had Djibouti declined to co-operate by not acceding to
France’s earlier request to execute the letter rogatory relating to the mat-
ter ? Not only would it have appeared that Djibouti had failed to co-
operate under the Treaty in the investigation of Borrel’s death, but the
implication would have been even worse. The purpose of Djibouti’s
request for the execution of its letter rogatory should have been seen as
falling within the terms and spirit of both Parties’ declared desire to co-
operate in discovering the facts surrounding the tragic death of Ber-
nard Borrel. Given these circumstances, compliance with Djibouti’s
request could not be seen as impeding the exercise by France of its right
not to perform its conventional obligations under certain circumstances.
Indeed, France itself undertook in a press release issued on 29 Janu-
ary 2005 that a copy of the record concerning the death of Judge Borrel
would be transmitted to the Djiboutian judiciary in order to allow the
competent authorities of that country to decide whether there were
grounds for opening an investigation into the matter. After a party has
given such an undertaking, insistence on compliance by that party with
its obligation cannot be regarded as denying it the right to rely on a
treaty clause allowing for non-performance of a conventional obligation.
This is so even where the clause makes reference to domestic law and
where it is unclear whether or not that reference is to the procedural
means for implementing the substantive obligation without any effect on
the substantive obligation itself. In any event, a party to a treaty may not
invoke its domestic law as a reason for the non-fulfilment of its interna-
tional obligation ; nor does domestic law take precedence over an inter-
national obligation.


   10. An additional sign of the Court’s reluctance to engage squarely
with the issues is found in paragraph 119 of the Judgment, where it is
stated that the concept of reciprocity, invoked by Djibouti in support of
its argument that France should be compelled to execute the letter roga-
tory, does not require France to act in a similar manner. In other words,
the Court considers that Djibouti cannot rely on the principle of reci-

81

255        QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. KOROMA)


procity in seeking execution of the international letter rogatory submitted
by it to France. The Court adds for good measure that the Convention
nowhere provides that the granting of assistance by one State in respect
of one matter imposes on the other State the obligation to do likewise
when assistance is requested of it in turn. I find this response to be
extraordinary, if not misconceived. As a matter of principle, reciprocity is
one of the precepts underlying a bilateral treaty, such as the 1986 Con-
vention, and is inherent in it. A State enters into a treaty relationship
expecting that the other party will perform its own treaty or conventional
obligations. Even when not expressed in the instrument, this principle,
like that of good faith or pacta sunt servanda, is presumed to underlie the
treaty. Therefore, to state, as the Judgment does, that Djibouti cannot
rely on the principle of reciprocity because the treaty nowhere so stipu-
lates is to imply that such principles are neither inherent in, nor to be
taken into consideration when interpreting and applying, a treaty unless
they are expressly stated therein. To clarify further, it is my view that,
even under a treaty of mutual assistance, one party is obliged to do, or
abstain from doing, something to or for the other. In this regard, and as
stated earlier, France’s and Djibouti’s respective requests for the execu-
tion of letters rogatory dealt with the same subject-matter and had the
same purpose — to further the investigation into the murder of Ber-
nard Borrel. Both Parties should have been required to facilitate and
further this process in keeping with the overriding purpose of the
Convention.


   11. It should therefore be evident that, under the Convention, each
party is required to give assistance to the other in matters relating to judi-
cial co-operation in pursuit of a criminal investigation. If France had
been able, under the 1986 Convention, to obtain Djibouti’s co-operation
in the investigation into the death of Bernard Borrel, Djibouti was enti-
tled to expect France to comply on a reciprocal basis and to satisfy Dji-
bouti’s request for the execution of the letter rogatory relating to the
death. It is therefore mistaken to conclude either on the basis of legal
principles or in light of the object and purpose of the Convention that,
since the principle of reciprocity was not expressed in the Convention,
France was not under a reciprocal duty to execute Djibouti’s letter
rogatory.

   12. Comment is also warranted in respect of the reply to Djibouti’s alle-
gation that the two witness summonses in the Borrel case, issued by the
French investigating judge to the President of the Republic of Djibouti
on 17 May 2005 and 14 February 2007, violated the immunity from juris-
diction enjoyed by the Djiboutian Head of State, and, in particular, that
there was a breach of France’s obligation to respect the honour and dig-
nity of the Head of State when the witness summonses addressed to him
were leaked to the Agence France-Presse. Replying to the allegations, the

82

256         QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. KOROMA)


Court recognized that there were formal defects in the summons addressed
to the Djiboutian Head of State on 17 May 2005 and considered that an
apology would have been due from France in respect of it. But the Court
nevertheless decided that neither the 2005 summons nor that of 14 Feb-
ruary 2007 was an attack on the honour or dignity of the President.

  13. The Court reaches this conclusion after noting that Article 29 of
the Vienna Convention on Diplomatic Relations is necessarily applicable
to Heads of State. The Article provides as follows :

         “The person of a diplomatic agent shall be inviolable. He shall not
      be liable to any form of arrest or detention. The receiving State shall
      treat him with due respect and shall take all appropriate steps to pre-
      vent any attack on his person, freedom or dignity.”

   The Court thus recognizes that international law imposes on receiving
States the obligation to respect the inviolability, honour and dignity of
Heads of State. Inviolability has been construed to imply immunity from
all interference whether under colour of law or right or otherwise, and
connotes a special duty of protection, whether from such interference or
from mere insult, on the part of the receiving State. Yet the Court found
that by “inviting” the Head of State to give evidence by sending him a
facsimile and by setting him a short deadline without consultation to
appear at the investigating magistrate’s office, France failed to act in
accordance with the courtesies due to a foreign Head of State and no
more. In my view, the actions complained of involved not merely matters
of courtesy, they concerned the obligation implied in the inviolability of,
and the need to respect the honour and dignity of, the Head of State, and
his immunity from legal process, in whatever form, which was breached
when the witness summonses were sent to him, and this was compounded
by the leaks to the press. It is clear that the intention was a failure to
show the proper respect due, as well as a deliberate violation of the dig-
nity and honour of, the Head of State. Accordingly, the Court should
have considered whether the Head of State’s inviolability was infringed in
relation to the respect he was entitled to as a Head of State ; and, if the
Court came to the conclusion that it was infringed, whatever form the
infringement had taken — formal defects or otherwise — then the apo-
logy, as a remedy, which the Court considered due from France for the
breach should have been reflected in the operative paragraph as a finding
of the Court.

  14. The findings of the Court are tantamount to determinations made
by the Court and are usually expressed in the operative paragraph of the
Judgment, indicating the decision of the Court, which is of significance
for a party in that it shows that : the Court has reached a decision ; that
decision constitutes res judicata ; and the party in whose favour it is made

83

257       QUESTIONS OF MUTUAL ASSISTANCE (SEP. OP. KOROMA)


is entitled to its enforcement or implementation. It is thus especially
important that the Court’s finding of a violation of the obligation should
have been reflected in the operative paragraph, as this has a legal signifi-
cance of its own in the structure of the Judgment.

                                          (Signed) Abdul G. KOROMA.




84

